Order, entered March 25, 1960, denying defendant’s motion to vacate the warrant of attachment dated December 9, 1959, unanimously reversed, on the law, with $20 costs and disbursements to the appellant, and the motion granted, with $10 costs, upon the ground that the summons was not served within the time prescribed by the statute. Although this ground is not set forth in the notice of motion, it does appear in the papers on appeal by virtue of having been asserted in the reply affidavit. Order, entered May 31, 1960, denying defendant’s motion to vacate the warrant of attachment dated April 5, 1960, unanimously affirmed, with $20 costs and disbursements to the respondent. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.